United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1206
                        ___________________________

    C.P.X., through his next of friend S.P.X., for themselves and those similarly
 situated; K.N.X., through his next friend Rachel Antonuccio, for themselves and
                              those similarly situated,

                       lllllllllllllllllllllPlaintiffs - Appellees,

                                           v.

Kelly Kennedy Garcia, in her official capacity as Director of the Iowa Department
    of Human Services; Cory Turner, in his official capacity as Administrator,
Division of Mental Health and Disabilities Services - Facilities; Jason Sodders, in
his official capacity as Interim Superintendent of the Boys State Training School,1

                     lllllllllllllllllllllDefendants - Appellants.
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: August 23, 2021
                            Filed: December 15, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________



      1
      Interim Superintendent Sodders is automatically substituted for his
predecessor under Federal Rule of Appellate Procedure 43(c)(2).
PER CURIAM.

       Defendants appeal an order of the district court2 granting in part plaintiffs’
request for attorney’s fees and expenses under 42 U.S.C. §§ 1988 and 1997e(d). We
conclude that the district court did not abuse its discretion in its award of attorney’s
fees and expenses. See 42 U.S.C. § 1988; Loggins v. Delo, 999 F.2d 364, 368 (8th
Cir. 1993) (standard of review). Accordingly, we affirm, see 8th Cir. R. 47B, and we
deny the pending appellate motion as unnecessary.

      Judge Loken dissents.
                     ______________________________




      2
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-